Exhibit 10.38

AMENDMENT TO AGREEMENT OF LEASE

FOR 200-240 FOOD CENTER DRIVE

HUNTS POINT, THE BRONX

This Amendment to Agreement of Lease is dated and made effective as of
February 27, 2013 between The City of New York, a municipal corporation of the
State of New York, acting by and through its Department of Small Business
Services, having an office located at 110 William Street, New York, NY 10038, as
“Landlord,” and Dairyland HP LLC, a limited liability company organized under
the laws of the State of New York having its principal office at 100 East Ridge
Road, Ridgefield, CT 06877, as “Tenant”. All capitalized terms used herein but
not otherwise defined herein shall have the respective meanings ascribed thereto
in the Lease (as defined herein below).

WITNESSETH:

WHEREAS, the Landlord and Tenant entered into the Lease dated as of April 26,
2012 with respect to certain premises generally known as a portion of 200-240
Food Center Drive, Bronx, New York, located in the Hunts Point Food Distribution
Center (the “Lease”); and

WHEREAS, Section 13.01(a) of the Lease requires that, at a minimum, Tenant shall
invest Seven Million Dollars ($7,000,000) into the Project, pertaining to the
Required Work; and

WHEREAS, Tenant has proposed that it will invest an aggregate of Eighteen
Million Dollars ($18,000,000) into the Project, pertaining to the Required Work
(the “Increased Project Investment”); and

WHEREAS, in consideration of Tenant’s proposed Increased Project Investment,
Landlord agrees that it will promptly take measures to pass through to Tenant
the sales and use tax exemptions available to Landlord under New York Tax Law
Section 1115(a)(15) with respect to materials incorporated into the Building in
connection with the Required Work; and

WHEREAS, the Landlord and Tenant are prepared to embody their commitments with
respect to the Increased Project Investment and the granting of certain tax
exemptions for Tenant into this Amendment to the Lease.

NOW THEREFORE, it is hereby mutually covenanted and agreed by and between the
Landlord and Tenant that the Lease is amended as follows:

 

  1. Section 13.01(a) of the Lease is hereby amended to substitute Eighteen
Million Dollars ($18,000,000) in place of Seven Million Dollars ($7,000,000).



--------------------------------------------------------------------------------

  2. New Section 5.07 to the Lease is hereby inserted to read as follows:

 

  (a) “In consideration of Tenant’s agreement to the Increased Project
Investment (i) Landlord agrees to pass through to Tenant the exemption from
payment of sales and compensating use taxes which Tenant or its contractors
working on Tenant’s behalf or their subcontractors would ordinarily have to pay
in connection with the Required Work, and (ii)Tenant agrees that, except for the
Required Work, neither Tenant nor any Subtenant (nor their contractors,
subcontractors or materialmen) may claim any sales tax exemption solely by
virtue of the City’s ownership of the Premises with respect to any other
construction work either performed by Tenant or by Subtenants, which
disqualification from sales tax benefits shall include Optional Work; and

 

  (b) Landlord shall, simultaneously with the execution of this Amendment,
provide Tenant with a letter from a Deputy Mayor of Landlord or from the Office
of Corporation Counsel (the “Certificate of Exemption”) evidencing exemption
from the imposition of any sales and compensating use taxes, pursuant to New
York Tax Law Section 1115(a)(15), which exemption benefit is hereby being
passed-though to Tenant under this Amendment to the Lease.

 

  3. This Amendment to the Lease constitutes the entire Amendment, and all other
representations that may have been made by the Landlord and Tenant in connection
with the subject matter hereof are hereby merged herein. This Amendment may not
be changed, modified, altered, waived or terminated except by a written
instrument of change, modification, alteration, waiver or termination executed
by Landlord and Tenant. Except as modified hereby all of the terms, covenants
and conditions set forth in the Lease shall remain in full force and effect.

[signatures on following page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment

of the Lease as of the day and year first above written.

 

THE CITY OF NEW YORK By:  

/s/ Andrew Schwartz

  Deputy Commissioner of the   Department of Small Business Services

 

Approved as to Form:

/s/ James McSpiritt

Acting Corporation Counsel

 

DAIRYLAND HP LLC, a Delaware limited liability company By:   DAIRYLAND USA
CORPORATION,   A New York corporation   Sole Member and Manager   By:  

/s/Alexandros Aldous

  Name:   Alexandros Aldous   Title:   General Counsel

 

STATE OF NEW YORK    )          :SS.: COUNTY OF NEW YORK    )   

On this 27 day of February, in the year 2013, before me, a Notary Public in and
for said State, personally appeared the Commissioner of the Department of Small
Business Services of the City of New York, personally known to me or proved to
me on the basis of satisfactory evidence to be the individual whose name is
subscribed to within the foregoing instrument and acknowledged to me that he
executed the same in his capacity, and that by his signature on the instrument,
the individual, or the person on behalf of which the individual acted, executed
the instrument.

 

/s/ Jung Choi

Notary Public



--------------------------------------------------------------------------------

STATE OF CT   )         : SS.: COUNTY OF FAIRFIELD   )   

On this 12th day of February, in the year 2013, before me, a Notary Public in
and for said State, personally appeared Alex Aldous, personally known to me or
proved to me on the basis of satisfactory evidence to be the individual whose
name is subscribed to within the foregoing instrument and acknowledged to me
that he executed the same in his capacity, and that by his signature on the
instrument, the individual, or the person on behalf of which the individual
acted, executed the instrument.

 

/s/ Chuxiao Maldonado

Notary Public